ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-232, concluding that by way of reciprocal discipline ROBERT MICHAEL ARCAINI of HIALEAH, FLORIDA, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of eleven months, retroactive to May 14, 2000, the date of respondent’s suspension in the State of Florida for conduct that in New Jersey would be in violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), RPC 1.8(a) (conflict of interest), RPC 3.2 (failure to expedite litigation) and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that respondent should not be eligible to be reinstated to practice in New Jersey unless and until reinstated to practice in Florida;
And good cause appearing;
It is ORDERED that ROBERT MICHAEL ARCAINI is suspended from the practice of law for a period of eleven months and *37until the further Order of the Court, retroactive to May 4, 2000; and it is further
ORDERED that no petition for reinstatement to practice be submitted to the Disciplinary Review Board unless and until respondent is reinstated to practice law in Florida; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.